Citation Nr: 1135971	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for incontinence, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for a low back disability. 

4. Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.  

5. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

6. Entitlement to an increase rating in excess of 30 percent prior to April 26, 2007 and 50 percent thereafter for posttraumatic stress disorder (PTSD).  

7. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

8. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran who served on active duty from August 1963 to August 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007, June 2009, and January 2010 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The matters of increased ratings for PTSD and right lower extremity peripheral neuropathy and entitlement to a TDIU are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, a bilateral hearing loss disability by VA standards.  

2.  Incontinence was not manifested in service and the preponderance of the evidence is against a finding that his current incontinence is related to an event, injury, or disease in service or was caused or aggravated by his service-connected diabetes mellitus.

3.  A chronic low back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.

4.  An unappealed May 2004 rating decision denied the Veteran's claim of service connection for tinnitus based on a finding that such was neither incurred in nor related to his active service.  

5.  Evidence received since the May 2004 rating decision consists of the Veteran's testimony that his tinnitus began in service; presumed credible it relates to the unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.

6.  Tinnitus was not manifested in service, and is not shown to be related to the Veteran's service.

7.  An unappealed May 2004 rating decision denied the Veteran's claim of service connection for peripheral neuropathy of the upper extremities based on a finding that the Veteran did not have a diagnosis of such disability. 

8.  Evidence received since the May 2004 rating decision does not include competent evidence of a diagnosis of peripheral neuropathy of the upper extremities; does not relate to the unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the upper extremities; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Service connection for incontinence is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Service connection for tinnitus on de novo review is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  New and material evidence has not been received, and the claim for service connection for peripheral neuropathy of the upper extremities may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  December 2006 and June 2007 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  They also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

As there is no competent evidence that the Veteran's current low back disability may be related to service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in February 2004 (hearing loss and tinnitus), March 2007 (peripheral neuropathy of the upper extremities), and October 2007 (incontinence).  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).

When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service- connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Hearing loss and tinnitus factual background

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in service was basic field artillery.

On August 1963 service entrance examination the Veteran's ears were normal on clinical evaluation.  The Veteran denied ear, nose, and throat trouble and hearing loss.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
0 (15)
0 (10)
0 (10)
-5 (5)
-5 (0)

[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes.]  

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis relating to hearing loss and tinnitus.  

On August 1966 service separation examination the Veteran's ears were normal on clinical evaluation.  The Veteran denied ear, nose, and throat trouble and hearing loss.  Puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NA
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
NA
0 (5)



On February 2004 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
10
15
15
LEFT
NA
5
15
15
25

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The Veteran reported military noise exposure from heavy artillery without ear protection while in Vietnam and he denied post-military noise exposure.  He reported a two to three year history of bilateral occasional tinnitus which occurred once or twice per month for 10 to 15 seconds.  The examiner noted that audiometry showed that the Veteran's audiometric thresholds were completely within normal limits through 4 KHz.  The diagnoses were bilateral minimal high-frequency sensorineural hearing loss and bilateral occasional tinnitus.  The examiner opined that since his review of the STRs was negative for hearing loss and tinnitus, and the Veteran had normal hearing at separation, it appeared most likely that the Veteran's current hearing loss and tinnitus occurred subsequent to his separation from active service, with the most likely etiology being presbycusis.  

In the April 2008 decision review officer (DRO) hearing the Veteran testified that he first heard ringing in his ears during training at Ft. Sill Oklahoma.

In the January 2011 Travel Board hearing the Veteran testified that the ringing in his ears was a result of working around artillery in service.  

Hearing loss analysis

Service incurrence or aggravation of organic disease of the nervous system (to include SNHL) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

By virtue of his MOS, it may reasonably be conceded that the Veteran was exposed to some levels of noise trauma in service.  However, the threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a bilateral hearing loss disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

While at the February 2004 VA examination, some hearing loss was diagnosed, the Veteran did not have a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  None of the medical evidence of record establishes or even suggests that the Veteran has (or that he might have) a hearing loss disability in accordance with 38 C.F.R. § 3.385.    

The Veteran is competent to report symptoms of a perception of decreased hearing because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, even assuming the Veteran's ability to discern hearing loss, a hearing loss disability is defined by regulation (38 C.F.R. § 3.385) which requires hearing acuity measurement studies; hence, the existence of a hearing loss disability cannot be established by lay observation, alone.  

There has been no competent evidence received that shows or suggests that the Veteran may have a current bilateral hearing loss disability by VA standards and he has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for bilateral hearing loss is not met.  Without competent evidence of a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

      Tinnitus - New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).  

A May 2004 rating decision rating decision denied the Veteran's claim for service connection for tinnitus based on a finding that such was neither incurred in nor related to his active service.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 2004 rating decision included the Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to tinnitus; his November 2003 claim noting that he had tinnitus due to acoustic trauma from artillery fire; and the report of February 2004 VA examination noting that the Veteran reported a two to three year history of bilateral occasional tinnitus which occurred once or twice per month for 10 to 15 seconds and that the examiner's opinion was that tinnitus occurred subsequent to his separation from active service, with the most likely etiology being presbycusis.  

As the Veteran's claim for service connection for tinnitus was previously denied based on a finding that such was neither incurred in nor related to his active service, for evidence since received to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that the Veteran's tinnitus was either incurred in or is otherwise related to his service).

Pertinent (and new) evidence received since the May 2004 rating decision includes the Veteran's testimony that he experiences ringing in his ears that first began in service. 

 The evidence received since May 2004 is new (as it was not previously of record), and it is material as it consists of competent lay testimony from the Veteran that his tinnitus began in service (a symptom that is readily lay observable).  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for tinnitus; is presumed credible solely for the purposes of reopening; raises a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo consideration of the matter is addressed below.

      Tinnitus - De novo review
      
As noted above it is conceded that the Veteran was exposed to some noise trauma in service.  The Board also notes that it is not in dispute that the Veteran now has tinnitus as it is a disability capable of lay observation and the diagnosis is established essentially by subjective complaints.  What he must still demonstrate is a nexus between his noise exposure in service and his current tinnitus, either through competent medical evidence or credible continuity of symptoms.  In that regard, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is noteworthy that postservice evidence does not include any mention of complaints or findings of tinnitus until the Veteran's claim for tinnitus in November 2003 (more than 37 years after service) and his report on February 2004 VA examination.  Such a lengthy time interval between service and the Veteran's report of tinnitus is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for tinnitus at any time during or after service and found his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits (on February 2004 VA examination), to be less probative.  

There is no medical or documentary evidence of record that establishes or even suggests that the Veteran has complained of ringing in the ears at any time before, during, or after service until November 2003 (which he claims has been present for over 37 years).  The first post-service reference to tinnitus appears in the Veteran's November 2003 claim at the time he began to seek disability compensation.  The Board finds this to be strong evidence that his reports are self-serving in nature.

The Board finds that the Veteran's statements with respect to the onset and continuity of his tinnitus symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Veteran's reported history of continued symptoms of tinnitus since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his tinnitus began during training at Ft. Sill, all subsequent examination reports and treatment records from 1963 to February 2004 are silent for pertinent complaints or findings.  His in-service history of symptoms at the time of service are more contemporaneous to service so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Ultimately, the body of the evidence establishes that his statements lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Therefore, continuity has not here been established, either through the objective evidence or through the Veteran's statements.  Consequently, service connection for tinnitus on the basis that it became manifest in service, and persisted, is not warranted. 

Next, service connection may be granted when the evidence establishes a medical nexus between service and current complaints.  Review of the record reveals no such evidence.  The February 2004 VA examiner opined that the Veteran's tinnitus occurred after his separation and was most likely due to presbycusis.  As the opinion is by a medical professional competent to provide it, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions of a nexus as he is a trained medical professional with expertise in such matters.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   
  
As there is no competent evidence of record establishing a nexus between the Veterans's currently reported tinnitus and his noise exposure in service, service connection is not warranted.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

Incontinence

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to incontinence.

At an October 2007 VA examination, the Veteran reported a history of urinary frequency for two years prior and that his doctor placed him on a diuretic at which time he developed worse frequency and nocturia with occasional urge incontinence. The diagnosis was benign prostatic hypertrophy with urinary frequency.  The examiner opined that the Veteran's urinary incontinence symptoms were due to benign prostatic hypertrophy and that his incontinence was unlikely related to diabetes mellitus.  

Incontinence was not manifested in service and the Veteran does not allege that it is otherwise related thereto.  Hence, to establish service connection for incontinence the Veteran must show that such disability was caused or aggravated by his service-connected diabetes mellitus.   

The only competent (medical opinion) evidence that directly addresses the matter of a relation between the Veteran's incontinence and diabetes mellitus is the opinion of the October 2007 VA examiner.  That examiner opined that that the Veteran's urinary incontinence symptoms were due to benign prostatic hypertrophy and were not related to diabetes mellitus.  As the opinion is by a medical professional competent to provide it, it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it persuasive.   The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions (of causality) as a nexus between service-connected diabetes mellitus and incontinence as it is a complex medical question beyond resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  There is no competent evidence of record that suggests that the Veteran's incontinence was caused or aggravated by his service-connected diabetes mellitus.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

Low Back Disability

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the low back.

According to an October 2009 VA examination report, the diagnosis was degenerative joint disease (DJD) and disc compressions particularly at L3-4.  
A low back disability was not manifested in service and arthritis of the lumbar spine was not manifested in the Veteran's the first postservice year.  Therefore, service connection for the low back disability on the basis that such became manifest in service and persisted is not warranted and there is no basis for applying the chronic disease presumptions (for arthritis of the lower extremities).  Hence, to establish service connection for low back disability on a direct basis the Veteran must show by competent evidence that such disability is otherwise related to his active service.

There is no competent evidence of record that relates the Veteran's current low back disability to his service.  None of the medical evidence of record suggests a relationship between the Veteran's current low back disability and his service.  He testified that his back disability was due to lifting 60 to 70 pound artillery shells in service.  However, whether a current low back disability is related to remote lifting in service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   Such a question requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings; and correlation with past medical records and reported history.  The Veteran's ability to provide an opinion on medical causation/etiology (requiring medical knowledge he is not shown to possess) is distinguished from observing low back pain and symptoms at any period of time.  Accordingly, the matter of a nexus (apart from continuity of symptoms) in the instant case is not subject to resolution through lay observation.  

The Veteran has not presented sufficient documentary, medical, or testimonial evidence to establish a continuity of complaints/ back symptoms over the 45 years since his separation from service.  He has not testified or stated that he has had the same back pain and symptoms since service.  

The first medical evidence of a back disability is in the 2000's (well over 30+ years after his separation from service).  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

Peripheral neuropathy of the upper extremities - New and Material Evidence

A May 2004 rating decision rating decision denied the Veteran's claim of service connection for peripheral neuropathy of the upper extremities based on a finding that there was no diagnosis of the disability.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 2004 rating decision included the Veteran's November 2003 claim noting that he had peripheral neuropathy of the upper extremities and a report of February 2004 examination noting that the Veteran had no complaints regarding his hands, light touch, position, vibratory, and pinprick sensation in the upper extremities was normal, and a diagnosis of peripheral diabetic neuropathy limited to the lower extremities.   

As the Veteran's claim for service connection for peripheral neuropathy of the upper extremities was previously denied based on a finding that he did not have a diagnosis of the disability, for evidence since received to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that the Veteran has peripheral neuropathy of the upper extremities).

Since the May 2004 rating decision, pertinent (and new) evidence received into the record includes a report of March 2007 VA examination noting that the Veteran reported tingling in all of his fingers.  The impression was bilateral hand pain secondary to bilateral carpal tunnel syndrome less likely than not related to diabetes.  The examiner opined that the Veteran's claimed upper extremity peripheral neuropathy was in fact bilateral hand pain secondary to carpal tunnel syndrome and was not related to his diabetes.

A report of October 2007 VA examination noting that the Veteran reported that he had no numbness or tingling in his hands or weakness in his arms.  The examiner noted that there was no evidence of diabetic peripheral neuropathy on examination.

The Veteran's April 2008 DRO and January 2011 Travel Board hearing testimony wherein he stated that he had peripheral neuropathy of the upper extremities.

The evidence received since May 2004 is new (as it was not previously of record).  However, it is not material as it does not show, or tend to show, that the Veteran has a diagnosis of peripheral neuropathy of the upper extremities.  The additional examinations and treatment records continue to show upper extremity symptoms, but the diagnosis has been carpal tunnel syndrome unrelated to diabetes.  The Veteran's statements are not competent to establish a diagnosis of peripheral neuropathy.  There is no new evidence that suggests (or tends to suggest) that he has a diagnosis of peripheral neuropathy of the upper extremities.  Therefore, the new evidence does not pertain to the unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the upper extremities, does not raise a reasonable possibility of substantiating the claim, and is not material.  Accordingly, the claim may not be reopened.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for incontinence is denied.

Service connection for a low back disability is denied.

The appeal to reopen a claim of service connection for tinnitus is granted; however, service connection for tinnitus is denied on de novo review.  

The appeal to reopen a claim of service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

Regarding increasing ratings for PTSD and right lower extremity peripheral neuropathy and entitlement to a TDIU, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

At the January 2011 Travel Board hearing the Veteran testified that his PTSD and right lower extremity peripheral neuropathy had "worsened."  As the Veteran's most recent VA examinations to assess PTSD and right lower extremity peripheral neuropathy were in May 2009, and since he alleges increases in severity in the interim, contemporaneous examinations to determine the current severity of the disabilities is necessary.  

Because the matter of entitlement to a TDIU is inextricably intertwined with the ratings now being remanded, consideration of that matter is deferred pending resolution of the Veteran's increased rating claims.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1. Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from January 2011 to the present.  

2. Arrange for a neurological examination of the Veteran to determine current severity of his right lower extremity peripheral neuropathy.  His claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  The examiner should describe all symptoms (and associated impairment of function) related to the disability, and opine (with explanation) whether the impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.  The examiner should explain the rationale for all opinions.

3. Arrange for a psychiatric examination RO should of the Veteran to assess the current severity of his PTSD.  His claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 50 percent.  The examiner must explain the rationale for all opinions offered.

4. The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


